Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 11/9/2022.  Claims 13, 22 have been canceled.  Claims *** are pending.  Claims 1-10 are withdrawn from further consideration as being drawn to a non-elected invention, in accordance with 37 CFR 1.142(b).  Applicant’s arguments have been considered.  Claims 11, 12, 14-21 are finally rejected for reasons necessitated by applicant’s amendment.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 6/15/2022, 7/8/2022, 7/11/2022 has been placed in the application file and the information referred to therein has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
With respect to enablement, section 2164.01 of the MPEP states:
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies ,  Inc ., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). 

Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a).  In re Wands, 858 F. 2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988).  Only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention.  The relevant factors are (A) the breadth of the claims; (B) the amount of direction provided by the inventor; (C) the existence of working examples, (D) the level of predictability in the art;  and (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.

Factor (A) Breadth of the claims:
No guidance is given in the specification as to how to form “wherein the silicon anode comprises a hollow silicon particle with an external surface area that is between 5-20 m2/g, and an internal surface area that is between 50 m2/g and 300 m2/g, wherein the hollow silicon particle comprises a solid-state mixture of silicon and carbon comprising between 2-10% carbon by mass and 85-97% silicon by mass” in claim 11.
No guidance is given in the specification as to how to form a battery having a capacity of a battery decreases by at most 80% after 500 cycles, as claimed in claim 11.

Applicant relies on the battery in the affidavit for support for “battery having a capacity of a battery decreases by at most 80% after 500 cycles”.  However, the affidavit is silent as to what the battery components are: for example, the electrode compositions, the electrode capacities, the anode active material, the cathode active material, the electrolyte composition.


Factor (B) The amount of direction provided by the inventor.
Applicant is silent in the Specification as to how to form “wherein the silicon anode comprises a hollow silicon particle with an external surface area that is between 5-20 m2/g, and an internal surface area that is between 50 m2/g and 300 m2/g, wherein the hollow silicon particle comprises a solid-state mixture of silicon and carbon comprising between 2-10% carbon by mass and 85-97% silicon by mass” in claim 11.
Applicant is silent in the Specification as to how to form a battery having a capacity of a battery decreases by at most 80% after 500 cycles, as claimed in claim 11.

Factor (C) The existence of working examples:
There are no examples provided in the Specification as to how to form “wherein the silicon anode comprises a hollow silicon particle with an external surface area that is between 5-20 m2/g, and an internal surface area that is between 50 m2/g and 300 m2/g, wherein the hollow silicon particle comprises a solid-state mixture of silicon and carbon comprising between 2-10% carbon by mass and 85-97% silicon by mass” in claim 11.
There are no examples provided in the Specification as to how to form a battery having a capacity of a battery decreases by at most 80% after 500 cycles, as claimed in claim 11.


Factor (D)  The level of predictability in the art:
There is unpredictability in the art because the chemical properties compounds are expected to possess different properties.  There is unpredictability in the art because various factors in the battery affects the battery capacity.  
With respect to the relationship of predictability of the art and the enablement requirement, MPEP 2164.03 states:

“The amount of guidance or direction needed to enable the invention is inversely related to
the amount of knowledge in the state of the art as well as the predictability in the art. In re
Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance
or direction” refers to that information in the application, as originally filed, that teaches
exactly how to make or use the invention.  The more that is known in the prior art about
the nature of the invention, how to make, and how to use the invention, and the more
predictable the art is, the less information needs to be explicitly stated in the specification.
In contrast, if little is known in the prior art about the nature of the invention and the art is
unpredictable, the specification would need more detail as to how to make and use the
invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363
F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004)…The “predictability or lack 
thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed 
or known results to the claimed invention.  If one skilled in the art can readily anticipate 
the effect of a change within the subject matter to which the claimed invention pertains, 
then there is predictability in the art.  On the other hand, if one skilled in the art cannot 
readily anticipate the effect of a change within the subject matter to which that claimed 
invention pertains, then there is lack of predictability in the art.  Accordingly, what is known 
in the art provides evidence as to the question of predictability…However, in applications 
directed to inventions in arts where the results are unpredictable, the disclosure of a single 
species usually does not provide an adequate basis to support generic claims. 
In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable 
factors, such as most chemical reactions and physiological activity, more may be required. 
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)[emphasis added].” 

Factor (E) the quantity of experimentation needed to make or used the invention based on the content of the disclosure.
This factor has been addressed by factors (A)-(C) above.

Thus, the claims are properly rejected for enablement since the In re Wands factors have been fully addressed herein by the Examiner.

Response to Arguments
Arguments and the Affidavit dated 11/9/2022 are addressed below:
Regarding Applicant’s unexpected results, the affidavit is silent as to what the battery components are: for example, the electrode compositions, the electrode capacities, the anode active material, the cathode active material, the electrolyte composition.
Further, it is unclear as to what the results are compared to.
Hence, the affidavit has been not been found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724